DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/25/2021 have been fully considered but they are not persuasive. 

Applicant argues:
“The applied references do not show, describe, or otherwise disclose a method including the steps or processes now recited in Applicant's amended independent Claim 1 (and likewise amended Claim 8 and 15). For example, Applicant's amended independent Claim 1 now specifies as described in paragraph [0051]: Quality settings are calculated according to any suitable parameters, constraints or techniques (step 404). Generally speaking, the quality settings are calculated based upon the then-current value of the adjusted parameter (e.g., bit rate, frame rate, resolution, and/or the like). In various embodiments, an average (or weighted average) of current and former parameter values may be used in determining the new quality settings, as appropriate.… Even if Gomes teaches the gathering step as alleged by the Examiner (which the Applicant disagrees), this still will not meet the claim limitation of calculating current values of adjusted encoder parameters for the encoder settings of the encoder system. The gathered data is then processed to arrive at a calculated encoder rate (step 408), and/or any other values as desired”. Remarks pages 9-10. To this matter, the examiner respectfully disagrees.

The newly added feature on the independent claims, as described on Applicant’s specification on paragraph [0051], is clearly disclosed by Gomes on paragraph ([0049]).
	Therefore, the examiner respectfully believes that the art of record teaches the invention as claimed, and maintains the rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 10,652,589 in view of Gomes et al. (hereinafter ‘Gomes’, Pub. No. 2014/0297813).

A comparison is presented below between independent claims of the instant application and Patent No. 10,652,589. 

	
Instant Application
Patent 10,652,589
8. A media encoding system for providing a media stream to a client over a network, the media encoding system comprising: 
a bit rate data store configured to store a plurality of public IP addresses, a plurality of corresponding client identifiers, a plurality of corresponding geographical locations, and a plurality of corresponding bit rate parameters; 
a media encoding programmed to:
acquire, from the client, client information including a client identifier, a public internet protocol (IP) address, and a geographical location associated with the client;





















gather data for evaluating one or more factors of the network comprising a network capacity, an encoder bitrate, and segment transmit times wherein the gathered data are evaluated periodically to adjust encoder settings to set values of the encoder system; and 




a control module programmed to calculate current values of parameters used to adjust the encoder settings to the set values of the encoder system and to adjust the encoding system to the set values based on current calculated values of parameters to transmit the encoded media stream comprising a segmented media stream to the client.

a historical bit rate data store configured to store a plurality of public IP addresses, a plurality of corresponding client identifiers, a plurality of corresponding geographical locations, and a plurality of corresponding bit rate parameters; 
a media encoding module configured to:
acquire, from the client, client information including a client identifier, a public internet protocol (IP) address, and a geographical location associated with the client; 

if such historical bit rate data is available, refining the historical bit rate data from the historical bit rate date store based on the IP address and the geographic location of the client, and setting an initial bit rate parameter for the media stream; 
receive an input signal and encode the media stream according to the initial bit rate parameter; 
calculate quality settings based upon an average of a current value of the initial bit rate parameter which is used for determining the quality settings and former parameter values as well as historical data used in creating the current value wherein the historical data is weighted with older historical data given less weight; 
gather data for computing a set of values comprising a network capacity, an encoder bitrate, and segment transmit times wherein the computed values of the gathered data are averaged over a period of time to reduce effects caused by short term transients; 
a network interface configured to receive requests for the media stream and to transmit the encoded media stream based on the computed values to the client over the network; 
a control module configured to adjust the bit rate parameter for encoding of subsequent segments in real time based upon a transmit time of at least one of the segments.



Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in every aspect than the patent claims and it’s, therefore, an obvious variant thereof. On the other hand, the Patented claims do not teach 
a control module programmed to calculate current values of parameters used to adjust the encoder settings to the set values of the encoder system and to adjust the encoding system to the set values based on current calculated values of parameters to transmit the encoded media stream comprising a segmented media stream to the client.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified instant claims with Gomes’ feature of gathering network information and further controlling parameters of the encoder to stream the data for the benefit of “maintaining encoding parameters that are both efficient and current” (Gomes: [0005]; [0016]; [0049]-[0051]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lv (Pub. No. 2015/0372927) in view of Gomes et al. (hereinafter ‘Gomes’, Pub. No. 2014/0297813).

(Fig. 5; [0416]-[0423]), the media encoding system comprising: 
a bit rate data store configured to store a plurality of public IP addresses, a plurality of corresponding client identifiers, a plurality of corresponding geographical locations, and a plurality of corresponding bit rate parameters (memory 42, receives historical and record information from multiple devices and stores it to further determine a bit rate for streaming requested content, [0429]-[0441]; [0455]-[0469]. The historical and record information include user account information, device type, network type information and bit rate parameters; record information: [0146]; [0147]; [0193], historical information: [0102]; [0260]-[0269]; [0319]; [0421]-[0428]); 
a media encoding module programmed to: 
from the client, client information comprising a client identifier, a public internet protocol (IP) address, and a geographical location associated with the client ([0130]-[0132]; [0163]-[0165]; [0432]). 
On the other hand, Lv does not explicitly teach 
the media encoding module gathering data for monitoring one or more factors of the network comprising a network capacity, an encoder bitrate, and segment transmit times wherein the gathered data are evaluated periodically to adjust encoder settings to set values of the encoder system;
a control module programmed to calculate current values of parameters used to adjust the encoder settings to the set values of the encoder system and to adjust the encoding system to the set values based on current calculated values of parameters to transmit the encoded media stream comprising a segmented media stream to the client.  



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lv’s invention with Gomes’ feature of gathering network information and further controlling parameters of the encoder to stream the data for the benefit of “maintaining encoding parameters that are both efficient and current” (Gomes: [0005]; [0016]).

Regarding claims 2, 9 and 16, Lv and Gomes teach further comprising: 
determining and adjusting the encoder settings based on an estimation of a periodic network throughput for the segmented media stream (Gomes: [0060]).

Regarding claims 3, 10 and 17, Lv and Gomes teach further comprising: 
determining and adjusting the encoder settings based on an estimation of a network throughput during an active segment of the segmented media stream (Gomes: [0060]).


determining and adjusting the encoder settings based on a set value for a current value of an encoder parameter for the segmented media stream (Gomes: [0049]; [0060]; [0061]).

  Regarding claims 5, 12 and 19, Lv and Gomes teach further comprising: 
determining and adjusting the encoder settings based on a maximum encoder set value achieved in the data connection for the segmented media stream (Gomes: [0060]; [0061]).
  
Regarding claims 6 and 13, Lv and Gomes teach further comprising: 
determining and adjusting the encoder settings based on a time taken to transmit the segmented media stream (Gomes: [0060]; [0061]).
  
Regarding claims 7, 14 and 20, Lv and Gomes teach further comprising: 
determining and adjusting the encoder settings based on a current buffered duration of data, a previous buffered duration of data, and a configured duration for data of each segment of the segmented media stream (Gomes: [0060]; [0061]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449.  The examiner can normally be reached on M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/OMAR S PARRA/Primary Examiner, Art Unit 2421